By the Court,

Valentine, J.:
R. R. Rees purchased a piece of land from the United *231States, and afterwards sold and conveyed it to Jeremiah Clark; and while Clark owned it, but before the patent issued from the United States to Bees, B. S. Wilhite, who was then in possession of the land, made a contract to sell and convey it to the defendant, Isaac Young. Wilhite put Young in possession, and took Young’s promissory note in payment for the land. Wilhite afterwards, with the consent of Young, caused the title to the land to be conveyed to Young’s wife. Young has continued in peaceable possession all the time. Wilhite assigned said note, after due, to the plaintiff, William H. Stone, and Stone brought the suit on it.
Note : Consideration. We know of no good or valid reason why ° the plaintiff should not recover from the defendant, Young, the full amount of the note sued on. Young cannot plead a want, or failure of consideration, for he has obtained all that he contracted for; everything that he had any right to expect, and that too, in pursuance of his contract, and as a consideration for the same and for the note sued on.
Il1T.EGA.T1 Consideration Neither can he claim that the note was given 0 orL an pQega] contract, or on a contract in contravention of public policy. At the time the contract was made the land, which was the subject matter of the contract, belonged to Jeremiah Clark and not to the United States, and was a legitimate subject of contract. In the case of Carroll v. Safford, [3 Howard, 441,] the Supreme Court of the United States held this language; “When the land was purchased and paid for it was no longer the property of the United States, but of the purchaser. He held for it a final certificate, which could no more be cancelled by the United States than a patent ***** Now, lands which have been *232sold by the United States can in no sense be called the property of the United States. They are no more the property of the United States than lands patented. So far as the rights of the purchaser are concerned they are protected under the patent certificate as fully as under the patent. Suppose the officers of the government had sold a tract of land, received the purchase money and issued a patent certificate, can it be contended that they could sell it again and convey a good title ? They could no more do this than they could sell land a second time which had been previously patented. "When sold, the government, until the patent shall issue, holds the mere legal title for the land in trust for the purchaser, and any second purchaser would take the land charged with the trust.” The case of Arnold v. Grimes & Chapman [2 Iowa, 1] is also an exhaustive case upon this question. See also 1 Peters., 655, 664; 23 Miss., 84; 3 McLean, 107; 7 O., 156; 8 id., 539; 10 id., 69; and the celebrated case of Gwyenne v. Niswanger, running through two or three of the Ohio reports.
This case, when it was formerly before this court, [4 Kas., 1,] presented a very different question from the one now presented, and the decision then is not at all applicable as authority in the case as it is now presented.
The judgment of the court below, as between the plaintiff and the defendant, Young,, must be reversed, and the cause remanded with the order that the said court enter judgment upon its findings, in favor of the said plaintiff, and against the said Young, for the amount of said note and interest as there found, and the court will enter judgment in favor of the said defendant Young, forever quieting the title to said land, as against said plaintiff.
All the justices concurring.